Appeal from an order dismissing a writ of habeas corpus. Appellant is a negro, who was convicted after trial of the crime of burglary, third degree. His sentence will not expire until February 6, 1945. His appeal is based upon the contention that persons of the negro race were systematically excluded from grand and trial jury service in the county where he was convicted. It appears that the court in which he was convicted had jurisdiction. If there is any merit to his contention, his remedy was by appeal and not by habeas corpus. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.